By the Court,

Bennett, J.
The plaintiff’s action is for services as clerk in a store. The defendants deny that they are indebted to the plaintiff, but claim that he is indebted to them. This is the substance of the pleadings. The cause was tried before a jury, and judgment rendered, upon their verdict, for $479,47 in favor of the plaintiff. The defendants appeal. At the trial the testimony was conflicting; no point of law was ruled against the defendants ; and they seem to have appealed solely upon the ground that the jury came to an incorrect conclusion upon a matter of fact. We have already held, in several cases, that we ought not to disturb the verdict of a jury upon a question of fact, where the evidence is conflicting, and where no rule of law appears to have been violated. These decisions control this case.
Judgment affirmed with costs.